Page, J. (dissenting):
The action is brought to recover as damages' the difference between the contract price and the market value for failure to deliver certain goods purchased by the “ Hotel Seville ” from the defendant. The contract for the sale of these goods was entered into on June 1, 1915, and provided for “ delivery — as soon as possible.” The plaintiff alleges the assignment of the contract to it and the assumption on its part of all the terms and conditions of the contract on the part of the Hotel Seville “ to be performed; ” that though more than a reasonable time for the delivery had elapsed, defendant has neglected, and on the 5th day of January, 1920, refused and still neglects and refuses to perform the conditions .of said contract on its part to be performed.
The defendant demurs, on the ground of insufficiency, upon the theory that the defendant’s obligation under the contract was conditional, and that plaintiff should have alleged facts which tended to show that it was possible for the defendant to make delivery. This position is in my opinion untenable.. The words used were not “ delivery if possible ” or “ when possible,” in which case there would be an uncertain event or contingency on the happening of which the contract depended with no promise that the event should happen; and, therefore, the contract would be conditional upon the happening of the contingency. That was the principle applied in Work v. Beach (12 N. Y. Supp. 16; 59 Hun, 625; 129 N. Y. 651), relied upon by the appellant. The agreement in that case was to pay “ when I shall be able to do so.” The contract was conditional *46upon the contingency of future ability to pay. Therefore, to show the existence of the cause of action it was necessary to show that the contingency or event upon which the contract depended had happened, i. e., that the defendant was then able to pay. But when the contract provides for delivery “ as soon as possible ” it is the specification of a time within which the contract must be performed on the part of the seller. There is no uncertain event or contingency on the happening of which the contract depends. The phrase “ as soon as possible ” has a definite legal meaning. It implies a speedier performance than “ within a reasonable time.” (Sentenne v. Kelly, 59 Hun, 512, 515; National Cash Register Co. v. McCann, 80 Misc. Rep. 165; affd., 160 App. Div. 912.) Therefore, when the plaintiff alleged that more than a reasonable time for the delivery has elapsed, that defendant has neglected, and four years and a half after the date of the sale refused and still neglects and refuses to make delivery, he has alleged facts sufficient and tending to show seller’s default.
If there were statements made or surrounding circumstances that would tend to show that the words were used with a different meaning which would tend to disprove his default, and that the words were so used within the mutual understanding of the parties, the defendant can set them forth in his answer.
The order should be affirmed, with ten dollars costs and disbursements.
Clarke, P. J., concurs.
Order reversed, with ten dollars costs and disbursements, and demurrer sustained, with ten dollars costs, with leave to plaintiff to amend upon payment of said costs.